22

23

24

25

26

27

28

Case 1:21-cv-00548-TNM

Kevin L. Perry

845 Park Ave Apt 7

EI] Centro, CA 92243
760-693-4306
Keviboy86badboy@gmail.com
In Pro Per

Document 1 Filed 03/01/21 Page 1 of 56

UNITED STATES DISTRICT COURT

DISTRICT OF COLUMBIA

KEVIN L. PERRY
845 PARK AVE, APT 7
EL CENTRO, CA 92243

Petitioner,
VS.

PRESIDENT JOE BIDEN (DE)
1600 PENNSYLVANIA AVE NW
WASHINGTON, D.C. 20500

VICE PRESIDENT KAMALA D.
HARRIS (CA)

1600 PENNSYLVANIA AVE NW
WASHINGTON, D.C, 20500

CONGRESSWOMAN NANCY
PELOSI (CA)

1236 LONGWORTH H.O.B.
WASHINGTON, DC 20515

SENATOR ALEX PADILLA (CA)
B03 RUSSELL SENATE OFFICE
BUILDING

WASHINGTON DC 20510

 

 

 

 

]

Case: 1:21-cv—00548 JURY DEMAND
Assigned To : McFadden, Trevor N.

Assign. Date ; 3/1/2021
Description: Pro Se Gen. Civ. (F-DECK)

COMPLAINT

 

 
10

1]

12

13

14

15

18

19

20

21

22

23

24

25

26

27

28

Case 1:21-cv-00548-TNM Document1 Filed 03/01/21 Page 2 of 56

CALIFORNIA ATTORNEY
GENERAL XAVIER BECERRA

1300 I STREET, SUITE 1740
SACRAMENTO, CALIFORNIA 95814-
2954

COUNTY OF SAN DIEGO, a public
entity t

1600 PACIFIC HIGHWAY

SAN DIEGO, CA 92101

FIRSTGROUP PLC
395 KING STREET
ABERDEEN

AB24 5RP

FIRSTGROUP AMERICA, INC:;
subsidiary of FIRSTGROUP PLC
600 VINE STREET, SUITE 1400
CINCINNATI, OH 45202

Respondents.

 

 

 

 

COMPLAINT FOR RELIEF

IN ACCORDANCE WITH 52 U.S.C. § 30109(a)().

Plaintiff Kevin L. Perry alleges the following:
e Tam acompetent adult.
e lama veteran.

e Jam a voter in the 2020 presidential election.

2
COMPLAINT

 
12

13

14

15

16

17

18

19

20

21

22

23

24

26

27

28

 

 

Case 1:21-cv-00548-TNM Document1 Filed 03/01/21 Page 3 of 56

¢ Iam a whistleblower.

e¢ Ireside in Imperial County, California.
e This is a taxpayer lawsuit.

¢ The district courts shall have original jurisdiction of all civil actions arising
under the Constitution, laws, or treaties of the United States. 28 U.S.C. § 1331.
e Disirict courts shall have supplemental jurisdiction over all state cause of actions. 28 U.S.C]

§ 1367(a).

 

e Venue: 52 U.S.C. § 30109(a)(8)

Any party aggrieved by an order of the Commission dismissing a complaint
filed by such party under paragraph (1), or by a failure of
the Commission to act on such complaint during the 120-day period beginning on
the date the complaint is filed, may file a petition with the United States District

Court for the District of Columbia. See Appendix A.

52 U.S.C. § (a)(Z(D)

Contributions made to or for the benefit of any candidate nominated by
a political party for election to the office of Vice President of the
United States shall be considered to be contributions made to or for the benefit of
the candidate of such party for election to the office of President of the

United States.

3
COMPLAINT

 
10

1]

12

13

14

15

16

i7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 4 of 56

FIRST CAUSE OF ACTION
DECLARATORY JUDGMENT
28 U.S.C. § 2201(a)
COUNTY OF SAN DIEGO
FIRST GROUP AMERICA, INC.
FIRSTGROUP PLC
VICE PRESIDENT KAMALA D. HARRIS
CALIFORNIA ATTORNEY GENERAL XAVIER BECERRA

In a case of actual controversy within its jurisdiction, ... as determined by the
administering authority, any court of the United States, upon the filing of an
appropriate pleading, may declare the rights and other legal relations of any
interested party seeking such declaration, whether or not further relief is or could be
sought. Any such declaration shall have the force and effect of a final judgment or
decree and shall be reviewable as such. Id.

I am seeking a declaratory judgment that California taxpayer dollars were
illegally used by President Joe Biden (DE) and Vice President Kamala Harris (CA) as
a campaign contribution during the 2020 presidential election. California Attorney
General Xavier Becerra abdicated his constitutional duty to file criminal charges for
theft of public funds against former California Attorney Kamala D. Harris. Had AG
Becerra charged Kamala Harris with a crime, he would have ended President Biden’s

presidential campaign. Instead, AG Becerra received a quid pro quo from President

4
COMPLAINT

 
10

1k

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document1 Filed 03/01/21 Page 5 of 56

Joe Biden when President Joe Biden nominated AG Becerra to lead the Department
of Health and Human Services.

As stated in People v. Battin, 77 Cal.App.3d 635, 652-653 (1978): "Every
court which has addressed the issue to date has found the use of public funds for
partisan campaign purposes improper, either on the ground that such use was not
explicitly authorized, or on the broader ground that such expenditures are never
appropriate. Id at 652. Underlying this uniform judicial reluctance to sanction the
use of public funds for election campaigns rests an implicit recognition that such
expenditures raise potentially serious constitutional questions. Id at 652. A
fundamental precept of this nation’s democratic electoral process is that the
government may not "take sides" in election contests or bestow an unfair advantage
on one of several competing factions. Id at 652. A principal danger feared by our
country's founders lay in the possibility that the holders of governmental authority
would use official power improperly to perpetuate themselves, or their allies in
office Id at 652. The selective use of public funds in election campaigns, of course,
raises the specter of just such an improper distortion of the democratic electoral
process. Id at 652. To date, the judicial decisions have uniformly held that the use of
public funds for campaign expenses is as improper in a bond issue or other non-
candidate elections as in a candidate election. Id at 652. In light of this recent
pronouncement by our Supreme Court, as well as the other authorities cited above,

we cannot agree with defendant that the use of a publically funded staff for

3
COMPLAINT

 
I]

12

13

14

15

16

17

18

19

20

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document1 Filed 03/01/21 Page 6 of 56

campaign purposes is "sanctioned" by the law, written or unwritten. Id at 653.
Section 424 has been on the books since 1872 and has been utilized in the past
against officials who used public funds for political campaigns. Id at 653. A
diversion of public services constitutes a misuse of public funds. Id at 650.
Subdivision 1 of section 424, provides: "Each officer of this state, or of any
county, city, town, or district of this state, and every other person charged with the
receipt, safekeeping, transfer, or disbursement of publie moneys, who.... without
authority of law, appropriates the same, or any portion thereof, to his own use, or to
the use of another ... is punishable by imprisonment in the state prison for not less
than one or more than 10 years, and is disqualified from holding any office in this
state. People v. Qui Mee Lee, 48 Cal.App.3d 516, 521 (1975). Whereas subdivision 1
refers to the misappropriation of public moneys, other subdivisions of section 424
address themselves to such misconduct as the making of unauthorized loans and
profits from public moneys, the keeping of false accounts concerning such funds,

and the willful refusal to pay them over upon proper demand. Id.

Improper Use of California Taxpayer Dollars and Diversion of California
Public Services in Violation of California Penal Code §§ 182(a)(1) and (5) and

18 U.S.C. § 1956(a)(3)

6
COMPLAINT

 
It

12

13

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 7 of 56

Former County Counsel John J. Sansone, former California Attorney General
Kamala D. Harris, and current California Attorney General Xavier Becerra violated

California Penal Code §§ 182(a)(1) and (5) and 18 U.S.C. § 1956(a)(3).

California Penal Code § 182

(a) If two or more persons conspire:

(1) To commit any crime.

(2) Falsely and maliciously to indict another for any crime, or to procure
another to be charged or arrested for any crime.

(3) Falsely to move or maintain any suit, action, or proceeding.

(4) To cheat and defraud any person of any property, by any means which are
in themselves criminal, or to obtain money or property by false pretenses or by false
promises with fraudulent intent not to perform those promises.

(5) To commit any act injurious to the public health, to public morals, or to
pervert or obstruct justice, or the due administration of the laws.

(6) To commit any crime against the person of the President or Vice President
of the United States, the Governor of any state or territory, any United States
justice or judge, or the secretary of any of the executive departments of the United

States.

7
COMPLAINT

 
10

1]

12

13

14

15

16

i7

18

19

20

2]

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 8 of 56

18 U.S.C. § 1956(a)(3)

(a) (3) Whoever with the intent

(A) to promote the carrying on of specified unlawful activity; ... conducts or
attempts to conduct a financial transaction involving property represented to be the
proceeds of specified unlawful activity, or property used to conduct or facilitate
specified unlawful activity, shall be fined under this title or imprisoned for not more
than 20 years, or both. For the purposes of this paragraph and paragraph (2), the
term "represented’ means any representation made by law enforcement officer or by
another person at the direction of, or with the approval of, a Federal official

authorized to investigate or prosecute violations of this section.

18 U.S.C. § 1956 (e)(4)
The term "financial transaction" means (A) a transaction which in any way or
decree affects interstate or foreign commerce -
(1) involving the movement of finds by wire or other means or;
(ii) involving one or more monetary instrument, or
ii) involving the transfer of title to any real property, vehicle vessel, or

aircraft.

8
COMPLAINT

 
10

1]

13

14

15

16

18

19

20

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 9 of 56

18 U.S.C. § 1956 (C)(5)
The term "monetary instruments" means (i) coin or currency of the United
States or of any other country, travelers’ checks, personal checks, bank checks and
money orders, or (ii) investment securities or negotiable instrument, in bearer form,

or otherwise in such form that title thereto passes upon delivery.

18 U.S.C. § 1956 (¢)(7)
The term specified unlawful activity" means (D)) an offense under section

666 (relating to theft or bribery, concerning programs receiving federal finds).

Former San Diego County Counsel John J. Sansone

Former San Diego County Counsel John J. Sansone was an agent of the
County of San Diego. Counsel Sansone refused to recover the illegal payments First
Group America, Inc. received from the County of San Diego when the County of San
Diego illegally let public transportation contracts in violation of Article XI, Section 11

of the California Constitution and the San Diego County Charter.

Article XI, Section 11 of the California Constitution
[Article XI, Section 11 of the California Constitution provides that “the
legislature may not delegate to a private person (or body) power to make, control,

appropriate, supervise, or interfere with county or municipal corporations

9
COMPLAINT

 
tH

12

13

14

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 10 of 56

improvements, money, or property, ... or perform municipal functions.] Yarnell v.
City of Los Angeles, 87 Cal 603, 607 (1891). The only method proposed to avoid this
provision is to say that while the legislature may not do the thing prohibited, it may
authorize its creatures-municipal corporations-to do it. Id. But the thing which the
legislature is forbidden to do, it cannot delegate to another to do unless such power is
given by the constitution itself. Id. Yarnell was cited in Howard Jarvis Taxpayer's
Assn. v. Fresno Metropolitan Projects Authority (1995) 40 Cal_App.4‘ 1359, 1375.

Yarnell has been on the books for almost 130 years.

Legal Standard for Chartered Public Entities

In the case of a charter public entity, the charter represents the supreme law
of the public entity subject only to conflicting provisions in the federal and state
Constitutions, and to preemptive state law. San Diego City Firefighters, Local 145 v.
Board of Administration ETC., 206 CalApp.4*h, 594, 608 (2012). The charter operates
as an instrument of Amtation and restriction on the exercise of power over all
municipal! affairs which the public entity is assumed to possess. Id citing Domar
Electric, Ine. v. City of Los Angeles (1994) 9 Cal.4th 161, 170. It is well settled that a
public entity may not act in conflict with its charter. Id. Any act that is violative of (or
not in compliance with) the charter is void. Id. The provisions of the public entity’s
charter thus supersedes all municipal laws, ordinances, rules or regulations

inconsistent therewith. Id citing Stuart v. Civil Service Com. (1985) 174 Cal. App.3d

LO
COMPLAINT

 
10

11

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 11 of 56

201, 206; and an ordinance or resolution violative of (or not in compliance with) the
public entity's charter is void." Id citing 5 McQuillin, The Law of Municipal
Corporations (3d ed.) § 15:17, p. 144]

In August of 1999, County of San Diego employees Jacquelyn Giles, Ardelia
McClure, Amelia Rivera, Mary Harrigan, Maria Franco and Sara Sandez's sued
County Board of Supervisors Bill Horn, Greg Cox, Dianne Jacob, Pam Slater and
Ron Roberts: and San Diego County Welfare Director and Robert Ross, M.D. for
hiring private contractors to provide certain services under CalWORKS violating
both the San Diego County Charter (County Charter) and state law. The court
agreed, ordering the agreements entered into between San Diego County (the
County) and the private contractors terminated because (1) the County did not
make a finding that the contractors would provide services more economically and
efficiently than county civil service employees as required by the County Charter;
and (2) Welfare and Institutions Code section 10619 forbids the County from
contracting out to private contractors case management services under the
CalWORKS program. See Giles v. Horn (2002), 100 CalApp.4th 206, 214-215. This
appeal was decided on or around July 17, 2002.

Based on this lawsuit, Counsel Sansone discovered that (1) the County of San
Diego Chief Administrative Officer failed to determine if County Transit Services
could be provided more economically and efficiently by an independent contractor

than by persons employed in the Classified Service violating Section 703.10 of the

1]
COMPLAINT

 
10

1]

13

14

15

16

17

18

19°

20

ai

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 12 of 56

Charter of the County of San Diego at page 8; and (2) the Board and Purchasing
Agent failed to determine if County Transit Services could be provided more
economically and efficiently by an independent contractor than by persons employed
in the Classified Service violating Section 916 of the Charter of the County of San
Diego at page 15. See Appendix B. County of San Diego transportation contracts are
void. Counsel Sansone engaged in malfeasance in violation of California

Government Code § 27642.

California Government Code § 27642

Whenever the board of supervisors appoints a County Counsel pursuant to
this chapter, he shall discharge all the duties vested by law in the district attorney
other than those of a public prosecutor.

The district attorney is authorized to bring suit against persons unlawfully
recelving money to recover the money paid, plus a penalty. County of San Diego v.
Milotz, 119 CalApp.2d Supp 871 (1953) citing Gov. Code, 26525. This action lies
against the person receiving the money, not the person allowing it. Id citing County
of Santa Barbara v. Janssens, 177 Cal. 114 [169 P 1025, L.R.A. 1918C
558]; Merriam v. Board of Supervisors, 72 Cal. 517 [14 P. 137].

Instead of recovering the illegal payments from its independent contractors
(as authorized by California Government Code § 27642) Counsel Sansone instructed

the County of San Diego Board of Supervisors to transfer County public

12
COMPLAINT

 
i]

12

13

14

13

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 13 of 56

transportation services to Metropolitan Transit Services in June of 2002 to conceal
his malfeasance. This “theft issue” was submitted to the United States Attorney
Office (Southern District of California) on or around June 29, 2018. See Appendix C.
Article XI, Section 10 of the California Constitution states: “A local government
body may not ... pay a claim under an agreement made without authority of law.”
These illegal contracts have existed in California going back to the 1970's. A small
list of contracts with an approximate value of $647,724,194.00 is attached. See
Appendix D. | filed a complaint with the Federal Bureau of Investigations on or
around November 23, 2008. See Appendix E. One government entity received a tax
refund of approximately 100 million dollars and saved 25 million dollars annually in
social security taxes when the government entity stop “contracting out” public
transportation services. Silver v. Los Angeles County Metropolitan Transportation
Authority (2000) 79 CalApp.4th 338, 343. Former San Diego County Counsel John
J. Sansone (without authority) knowingly converted taxpayer dollars to FirstGroup

America, Inc. in violation of multiple sections of the California Penal Code.

California Penal Code § 424{a)(1)

 

(a) Each officer of this state, or of any county, city, town, or district of this
state, and every other person charged with the receipt, safekeeping, transfer, or

disbursement of public moneys, who either:

13
COMPLAINT

 
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document1 Filed 03/01/21 Page 14 of 56

1. Without authority of law, appropriates the same, or any portion thereof, to
his or her own use, or to the use of another; or,

2, Loans the same or any portion thereof: makes any profit out of, or uses the
same for any purpose not authorized by law; or,

3. Knowingly keeps any false account, or makes any false entry or erasure in
any account of or relating to the same: or,

4. Fraudulently alters, falsifies, conceals, destroys, or obliterates any account;
or,

5. Willfully refuses or omits to pay over, on demand, any public moneys in his
or her hands, upon the presentation of a draft, order, or warrant drawn upon these
moneys by competent authority; or,

6. Willfully omits to transfer the same, when transfer is required by law: or,

7. Willfully omits or refuses to pay over to any officer or person authorized by
law to receive the same, any money received by him or her under any duty imposed
by law so to pay over the same;——

Is punishable by imprisonment in the state prison for two, three, or four
years, and is disqualified from holding any office in this state.

(b) As used in this section, “public moneys” includes the proceeds derived
from the sale of bonds or other evidence or indebtedness authorized by the

legislative body of any city, county, district, or public agency.

14
COMPLAINT

 
10

It

12

13

14

15

16

17

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 15 of 56

(c) This section does not apply to the incidental and minimal use of public
resources authorized by Section 8314 of the Government Code.

(Amended by Stats. 2008, Ch. 62, Sec. 227. Effective January 1, 2004)

California Penal Code § 484(a)

Every person ... whe shall fraudulently appropriate property which has been
entrusted to him or her, or who shall knowingly and designedly, by any false or
fraudulent representation or pretense, defraud any other person of money, labor or
real or personal property, or who causes or procures others to report falsely of his or
her wealth or mercantile character and by thus imposing upon any person, obtains
credit and thereby fraudulently gets or obtains possession of money, or property or
obtains the labor or service of another, is guilty of theft. In determining the value of
the property obtained, for the purposes of this section, the reasonable and fair
market value shall be the test, and in determining the value of services received the
contract price shall be the test. If there be no contract price, the reasonable and
going wage for the service rendered shall govern. For the purposes of this section,
any false or fraudulent representation or pretense made shall be treated as
continuing, so as to cover any money, property or service received as a result
thereof, and the complaint, information or indictment may charge that the crime
was committed on any date during the particular period in question. The hiring of

any additional employee or employees without advising each of them of every labor

15
COMPLAINT

 
10

li

12

13

14

15

16

V7

18

19

20

2i

22

23

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 16 of 56

claim due and unpaid and every judgment that the employer has been unable to

meet shall be prima facie evidence of intent to defraud.

California Penal Code § 490a
Wherever any law or statute of this state refers to or mentions larceny,
embezzlement, or stealing, said law or statute shall hereafter be read and

interpreted as if the word “theft” were substituted therefor.

California Penal Code § 503
Embezzlement is the fraudulent appropriation of property by a person to

whom it has been entrusted.

California Penal Code § 504

Every officer of this state, or of any county, city, city and county, or other
municipal corporation or subdivision thereof, and every deputy, clerk, or servant of
that officer, and every officer, director, trustee, clerk, servant, or agent of any
association, society, or corporation (public or private), who fraudulently
appropriates to any use or purpose not in the due and lawful execution of that
person's trust, any property in his or her possession or under his or her control by
virtue of that trust, or secretes it with a fraudulent intent to appropriate it to that

use or purpose, is guilty of embezzlement,

16
COMPLAINT

 

 
13

14

15

16

17

18

19

20

2]

22

23

24

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 17 of 56

California Penal Code § 799(a)
[Prosecution for an offense punishable for ... embezzlement of public money,

may be commenced at any time.]

Vice President Kamala D. Harris

Vice President Kamala Harris profited from Counsel Sansone’s violation of
California Penal Code § 424(a)(1) during the 2020 presidential campaign. This is a
violation of California Penal Code § 424(a)(2).

San Diego County Counsel John J. Sansone violated California Penal Code §
424(a)(1) as just discussed. During her tenure as California Attorney General,
former California AG Kamala Harris violated California Penal Code § 424(a)(2) by
abdicating her constitutional duty to assist District Attorneys in California with
recovering taxpayer funds County and municipal entities illegally paid to
independent contractors illegally providing transportation services in the state of

California. This profit occurred during the 2020 presidential election.

Article V, § 13 of the California Constitution

Subject to the powers and duties of the Governor, the Attorney General shall
be the chief law officer of the State. It shall be the duty of the Attorney General to
see that the laws of the State are uniformly and adequately enforced. The Attorney

General shall have direct supervision over every district attorney and sheriff and

17
COMPLAINT

 
i

12

13

13

16

V7

18

19

20

21

22

23

24

25

26

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 18 of 56

over such other law enforcement officers as may be designated by law, in all matters
pertaining to the duties of their respective offices, and may require any of said
officers to make reports concerning the investigation, detection, prosecution, and
punishment of crime in their respective jurisdictions as to the Attorney General
may seem advisable. Whenever in the opinion of the Attorney General any law of
the State is not being adequately enforced in any county, it shall be the duty of the
Attorney General to prosecute any violations of law of which the superior court shall
have jurisdiction, and in such cases the Attorney General shall have all the powers
of a district attorney. When required by the public interest or directed by the
Governor, the Attorney General shall assist any district attorney in the discharge of|
the duties of that office.
e Goldman Sachs is trying to sell First Group America, Inc. (and Greyhound)
for four billion dollars without refunding the State of California (or County of
San Diego) for the illegal payments paid to First Group America, Inc. See

Appendix F.

 

e These unrecovered funds will affect the selling price of FirstGroup America,
Inc. The more money FirstGroup America, Inc. has to return to the County of
San Diego (or state of California), the less money is available for the parent
company (FirstGroup PLC) to receive from the sale of FirstGroup America,

Inc.

18
COMPLAINT

 
It

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 19 of 56

Goldman Sachs sits on First Group PLC’s advisory Board. See Appendix G.
Goldman Sachs has an office in London. See Appendix G.

First Group PLC is the parent company of First Group America, Inc.

First Group America, Inc. has additional illegal contracts in California with
North County Transit District, Imperial County, Imperial County Transit
Commission, and other public entities in California.

Former U.S. Treasury Steven Mnuchin had 46 million dollars of Goldman
Sachs stock. See Appendix H.

Steven Mnuchin donated to Senator Harris’ Senate campaign. Appendix [,
page 8, paragraph 4.

Law firm DLA Piper represents Goldman Sachs. See Appendix d.

Douglas Emhoff (husband of Vice President Harris) works for DLA Piper. See
Appendix K.

Vice President Harris is getting her share of the unrecovered San Diego
taxpayer dollars (given to FirstGroup America, Inc.) from her husband
through Goldman Sachs and DLA Piper. This is money laundering in
violation of 18 U.S.C. § 1956 (a)(3). This is theft and embozzlement in
violation of 18 U.S.C. § 666 (a)(1)(A). This is also theft and embezzlement in
violation of California Penal Code §§ 424(a), 484(a), 503, and 504. There is no

statute of limitations for embezzlement of public funds in the state of

19
COMPLAINT

 

 
li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 20 of 56

California. California Penal Code § 799. Former Vice President Spiro Agnew
was forced to resign from office for engaging in crime while in office.
Supervising District Attorney Peter J. Loganbach was convicted for using the
resources of the DA's office to further his own personal business interest. See
People ex rel. Lockyer v. Superior Court, 99 Cal. Rptr.2d 646, 649-650 (2000).
Vice President Kamala D. Harris did the exact same thing during the 2020
presidential election. A public official owes a fiduciary duty to the public, and
misuse of his office for private gain is honest services fraud. McNally v.
United States, 483 U.S. 350, 355 (1987).

This is also a conflict of interest for Vice President Harris in violation of
California Government Code §§ 1090 and 1097. The conflict of interest

occurred during the 2020 presidential election.

California Government Code §§ 1090 and 1097

The conflict-of-interest statutes are based upon the truism that a person
cannot serve two masters simultaneously which is regarded as a “self-evident
truth, as trite and impregnable as the law of gravitation.” People v. Honig, 48
Cal.App.4th 289, 313 (1996). The duties of public office demand the absolute
loyalty and undivided, uncompromised allegiance of the individual that holds
the office. Id at 314. Yet it is recognized that an impairment of impartial

judgment can occur in even the most well- meaning men when their personal

20
COMPLAINT

 
10

11

12

13

17

18

19

20

2]

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 21 of 56

economic interests are affected by the business they transact on behalf of the
Government. Id at 314. Consequently, our conflict-of-interest statutes are
concerned with what might have happened rather than merely what actually
happened. Id at 314. They are aimed at eliminating temptation, avoiding the
appearance of impropriety, and assuring the government of the officer's
undivided and uncompromised allegiance. Id at 314. Their objective is to
remove (or limit) the possibility of any personal influence (either directly or
indirectly) which might bear on an official's decision. Id at 314.

In view of the purposes of our contict-of-interest statutes, it is well
established that their scope is not limited to Instances of actual fraud,
dishonesty, unfairness or loss to the governmental entity, and criminal
responsibility is assessed without regard to whether the contract in question
is fair or oppressive. Id at 314. Thus, it has been repeatedly held that such
matters are irrelevant under section 1090. Id at 314. In enacting the conflict-
of-interest provisions, the Legislature was not concerned with the technical
terms and rules applicable to the making of contracts, but instead sought to
establish rules governing the conduct of governmental officials. Id at 314.
Accordingly, those provisions cannot be given a narrow and technical
interpretation that would limit their scope and defeat the legislative purpose.
Thus, in Stigallv. City of Taft, supra, where a member of the city council

participated in preliminary matters leading to the adoption of a contract but

21
COMPLAINT

 
1]

12

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 22 of 56

resigned before the formal award of the contract, the court refused to
construe the word "made" in a narrow and technical sense and instead held
that it encompassed the planning, preliminary discussion, compromises,
drawing of plans and specifications and solicitation of bids that led up to the
formal making of the contract. Id at 315. See also Thomson v. Call, supra, 38
Cal.3d at pp. 644-645 [successive contracts were considered part of a single
multiparty agreement for purposes of section 1090]. Id at 315.

In a similar vein, the term “financially interested" in section 1090 cannot be
interpreted in a restricted and technical manner. Id at 315. The law does not
require that a public officer acquire a transferable interest in the forbidden
contract before he may be amenable to the inhibition of the statute, nor does
it require that the officer share directly in the profits to be realized from a
contract in order to have a prohibited interest in it. Id at 315. Rather, the
instant statutes are concerned with any interest, other than perhaps a
remote or minimal interest, which would prevent the officials involved from
exercising absolute loyalty and undivided allegiance to the best interests of
the state. Id at 315. The fact that the officer's “interest” might be small or
indirect is immaterial so long as it is such as deprives the state of his
overriding fidelity to it and places him in the compromising situation where,
in the exercise of his official judgment or discretion, he may be influenced by

personal considerations rather than the public good. Id at 315. And we must

22
COMPLAINT

 
10

il

12

13

14

{5

\7

18

19

20

2]

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 23 of 56

disregard the technical relationship of the parties and look behind the veil
which enshrouds their activities in order to discern the vital facts. Id at 315.
However devious and winding the trail may be which connects the officer
with the forbidden contract, if it can be followed and the connection made, a
conflict of interest is established. Id at 315.

Moreover, prohibited financial interests are not limited to express
agreements for benefit and need not be proven by direct evidence. Id at 315.
Rather, forbidden interests extend to expectations of benefit by express or
imphed agreement and may be inferred from the circumstances. Id at 315.
The types of financial interests prohibited by section 1090 are many and
varied. Id at 315. We cite only a few representative samples. Id at 315.

In Nielsen v. Richards (1925) 75 Cal. App. 680 [243 P. 697], the county
superintendent of schools entered into a contract appointing his wife as
supervising teacher of rural schools with a salary and expenses, Id at 316.
The Court of Appeal concluded that, in view of the mutual obligations of
support inherent in a marriage, the superintendent had an interest in the
contract even though he had previously agreed that any money earned by his
wife under the contract would be her separate property. Id at 316.

In People v. Markham (1883) 64 Cal. 157 [30 P. 620] ..., a police officer was
charged with asking for and receiving a $15 bribe on the understanding that

he would not arrest persons for violation of the gaming laws. People v.

23
COMPLAINT
10

li

12

13

14

15

16

17

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 24 of 56

Diedrich, 31 Cal.3d 263, 276 (1982). On appeal, Markham contended that no
evidence was introduced showing that anyone had committed the crime for
which he had agreed not to arrest. Id. Affirming the conviction, this court
said: "We think when a police officer receives money in consideration of his
promise that he will not arrest any one of a class of offenders against the
criminal] laws, he is guilty of receiving a bribe because the case of one who
has committed the offense, and the consequent duty of the officer to arrest is
‘a matter which may be brought before him in his official capacity.’ Id. We
are of the opinion that a police officer who shall receive a weekly stipend, or a
single payment of money, in consideration of his promise not to arrest any
violator of the gaming law, is not only morally guilty, but may be found guilty

under the statute. Id citing Markham, supra, at p. 159.

The Democratic Party and Vice President Harris received $220,000,000.00
from a fund controlied by George Soros to fund tumult through the Black Lives
Matter movement to topple Donald Trump. See Appendix L. This “up front” payment
of $220,000,000.00 from Democratic Donors is really a “slush fund” tied into the
illegal funds Current California Attorney General Xavier Becerra and former
California Attorney General Kamala Harris were unwilling to recover on the behalf
of the County of San Diego (or State of California). This $220,000,000.00 is a quid pro
quo related to Vice President Harris’ on-going political ties to financier George Soros-

ties that existed when she was California Attorney General.

24
COMPLAINT

 
il
12
13
14

15

17
18
19
20
21
22
23

24
25
26
27

28

 

 

Case 1:21-cv-00548-TNM Document1 Filed 03/01/21 Page 25 of 56

¢ Former California Attorney General Kamala D. Harris (and a former aide
Lenore Anderson) were deeply involved in California criminal policy legislation
funded by George Soros. See Appendix M, page 4, second paragraph. Vice
President Harris 1s a George Soros Lackey.

* Vice President Harris refused to bring a civil enforcement action against

One West Bank for its illegal foreclosure practices. See Appendix N.

¢ One West Bank was owned by a trust company (IMB Holdco) controlled by
billionaires Steven Mnuchin, Christopher Flowers, John Paulson, Michael
Dell and George Soros. Appendix N, page 9, key executives and investors
section.

e Vice President Harris could have commenced a civil enforcement action
against One West Bank to use subpoena powers to investigate One West
Bank for its foreclosure practices. (Cuomo v. Clearing House Assn, L.L.C. 557
U.S. 519, 536 (2009); but she refused. Her investigators prepared a sample
complaint. Appendix O.

e I[fSteven Mnuchin is in jail, he cannot work in the Treasury Department.

I was denied recognition as a County of San Diego employee entitled to
pension and other employee benefits resulting from former AG Harris intentionally
failing to assist the District Attorneys in California with forcing County and

municipal entities in the state of California to recover the illegal payments County

25
COMPLAINT

 
14

15

16

17

18

19

20

21

22

23

24

25

26

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 26 of 56

and municipal entities paid to private transportation companies illegally doing
business in California. One government entity received a tax refund of
approximately 100 million dollars and saved 25 million dollars annually in social
security taxes when the government entity stop illegally letting public
transportation services. Silver v. Los Angeles County Metropolitan Transportation

Authority (2000) 79 CalApp.4th 338, 343.

California Government Code Section 31451

The purpose of this chapter is to recognize a public obligation to county and
district employees who become incapacitated by age or long service in public
employment (and its accompanying physical disabilities) by making provision for
retirement compensation and death benefits as additional elements of compensation
for future services, and to provide a means by which public employees who become
incapacitated may be replaced by more capable employees to the betterment of the
public service without prejudice and without inflicting a hardship upon the

employees removed.

California Attorney General Xavier Becerra
AG Becerra knew about former AG Harris’ malfeasance as late as October 5,
2020 when I filed my second qui tam lawsuit in San Francisco, California. See

Appendix P. My proof of service on the California Department of Justice (False

26
COMPLAINT

 
10

1]

12

13

i4

i5

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 27 of 56

Claims Unit) is attached. See Appendix Q. AG Becerra failed to arrest Vice
President Kamala D. Harris for violating California Penal Code §§ 424(a), 484(a),
503, and 504 during the 2020 presidential election. Afterwards, AG Becerra
received a quid pro quo from President Joe Biden when President Joe Biden
nominated AG Becerra to lead the Department of Health and Human Services. A
public official's acceptance of a bribe is per se material because it demonstrates
dishonesty and unfitness for public duty, and it undermines the integrity of public
office. People v. Wong, 186 Cal.App.4th 1433, 1452 (2010). It is also a misuse of
public funds, a diversion of public service. People v. Battin, 77 Cal. App.3d 635, 650
(1978). AG Becerra profited from former AG Harris’ misuse of California taxpayer
dollars violating California Penal Code § 424(a)(2). Both AG Becerra and former AG
Kamala D. Harris violated 18 U.S.C. § 1956(a)(3) and 18 U.S.C. § 666 (a)(1)(A).

Former County Counsel John J. Sansone also violated18 U.S.C. § 666 (a)(1)(A).

18 U.S.C. § 666

(a)Whoever, if the circumstance described in subsection (b) of this section
exists—

(1) being an agent of an organization, or of a State, local, or Indian tribal

government, or any agency thereof—

27
COMPLAINT

 
ho

I

12

13

14

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 28 of 56

(A) embezzles, steals, obtains by fraud, or otherwise without authority
knowingly converts to the use of any person other than the rightful owner or
intentionally misapplies, property that—

(i) is valued at $5,000 or more, and

(ii) is owned by, or is under the care, custody, or control of such organization,
government, or agency; or

(B) corruptly solicits or demands for the benefit of any person, or accepts or
agrees to accept, anything of value from any person, intending to be influenced or
rewarded in connection with any business, transaction, or series of transactions of
such organization, government, or agency involving anything of value of $5,000 or
more; or

(2) corruptly gives, offers, or agrees to give anything of value to any person,
with intent to influence or reward an agent of an organization or of a State, local or
Indian tribal government, or any agency thereof, in connection with any business,
transaction, or series of transactions of such organization, government, or agency
involving anything of value of $5,000 or more; shall be fined under this title,
imprisoned not more than 10 years, or both.

(b) The circumstance referred to in subsection (a) of this section is that the
organization, government, or agency receives, in any one year period, benefits in
excess of $10,000 under a Federal program involving a grant, contract, subsidy,

loan, guarantee, insurance, or other form of Federal assistance.

28
COMPLAINT

 
10

Hi

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 29 of 56

(c) This section does not apply to bona fide salary, wages, fees, or other
compensation paid, or expenses paid or reimbursed, in the usual course of business.

(d)As used in this section-—

(1) the term “agent” means a person authorized to act on behalf of another
person or a government and, in the case of an organization or government, includes
a servant or employee, and a partner, director, officer, manager, and representative;

(2) the term “government agency” means a subdivision of the executive,
legislative, judicial, or other branch of government, including a department,
independent establishment, commission, administration, authority, board, and
bureau, and a corporation or other legal entity established, and subject to control,
by a government or governments for the execution of a governmental or
intergovernmental program;

(3) the term “local” means of or pertaining to a political subdivision within
a State;

(4) the term “State” includes a State of the United States, the District of
Columbia, and any commonwealth, territory, or possession of the United States:
and

(5) the term “in any one-year period” means a continuous period that
commences no earlier than twelve months before the commission of the offense or
that ends no later than twelve months after the commission of the offense. Such

period may include time both before and after the commission of the offense.

29
COMPLAINT

 
10

1]

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 30 of 56

The Department of Justice (State of California) annual federal financial
assistance exceeds $10,000.00. See Appendix R, page 4, item 24.

The County of San Diego receives federal funding in excess of $10,000,000 a
year. See Appendix S, pages 1 through 7.

The daily operations of County and municipal transit operators is supported
by billions of dollars in Federal Transportation Assistance funds going back to the
1970’s. See Appendix T, page 4, line 24.

Independent Contractors are agents of local government agencies. U.S. v.
Hudson, 491 F.3d 590, 595 (6t Cir. 2007). FirstGroup America, Inc. was an
independent contractor for the County of San Diego.

The statute of limitations for prosecuting a violation of 18 U.S.C. § 1956(a)(3)
and 18 U.S.C. § 666 is five years. 18 U.S.C. § 3282. The statute of limitations began
to run in January of 2017 when Vice President Harris ended her tenure as

California Attorney General.

SECOND CAUSE OF ACTION
42 U.S.C § 1983
VICE PRESIDENT KAMALA D. HARRIS
CALIFORNIA ATTORNEY GENERAL XAVIER BECERRA
Every person who, under color of any statute, ordinance, regulation, custom,

or usage, of any State or Territory or the District of Columbia, subjects, or causes to

30
COMPLAINT

 
10

ll

12

13

14

15

16

19

20

21

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 31 of 56

be subjected, any citizen of the United States or other person within the jurisdiction
thereof to the deprivation of any rights, privileges, or immunities secured by the
Constitution and laws, shall be liable to the party injured in an action at law, suit in
equity, or other proper proceeding for redress, except that in any action brought
against a judicial officer for an act or omission taken in such officer's judicial
capacity, injunctive relief shall not be granted unless a declaratory decree was
violated or declaratory relief was unavailable. 42 U.S.C. 1983.

To assert a claim under 42 U.S.C. § 1983, plaintiff must demonstrate that he
was deprived of a constitutional right by a person acting under color of law. Anthony
v. County of Sacramento Sheriffs Dept., 845 F.Supp. 1396, 1400 (E.D.Cal. 1994). A
person acts under color of law for purposes of 42 U.S.C. § 1983 if he exercises power
possessed by virtue of state law and made possible only because the wrongdoer is
clothed with the authority of state Jaw." Id. Employment by the state is relevant, but

not conclusive, to the question of color of law. Id.

Acting Under the Color of Article V, § 13 of the California Constitution
Former California Attorney General Kamala D. Harris and current
California Attorney General Xavier Becerra were “Top Cops” for the State of

California from January 2011 to the present.

31
COMPLAINT

 
12

13

14

13

16

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 32 of 56

Deprivation of Constitutional Right

As stated in People v. Battin, 77 Cal.App.3d 635, 652-653 (1978): "Every
court which has addressed the issue to date has found the use of public funds for
partisan campaign purposes improper, either on the ground that such use was not
explicitly authorized, or on the broader ground that such expenditures are never
appropriate. Id at 652. Underlying this uniform judicial reluctance to sanction the
use of public funds for election campaigns rests an implicit recognition that such
expenditures raise potentially serious constitutiona/ questions. Id at 652. A
fundamental precept of this nation's democratic electoral process 1s that the
government may not "take sides" in election contests or bestow an unfair advantage
on one of several competing factions. Id at 652. A principal danger feared by our
country's founders lay in the possibility that the holders of governmental authority
would use official power improperly to perpetuate themselves, or their allies in
office Id at 652. The selective use of public funds in election campaigns, of course,
raises the specter of just such an improper distortion of the democratic electoral
process. Id at 652. To date, the judicial decisions have uniformly held that the use of
public funds for campaign expenses is as Improper in a bond issue or other non-
candidate elections as in a candidate election. Id at 652. In light of this recent
pronouncement by our Supreme Court, as well as the other authorities cited above,
we cannot agree with defendant that the use of a publically funded staff for

campaign purposes is "sanctioned" by the law, written or unwritten. Id at 653.

32
COMPLAINT

 
10

12

13

14

15

16

7

18

19

20

2]

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 33 of 56

Section 424 has been on the books since 1872 and has been utilized in the past

against officials who used public funds for political campaigns. Id at 653. A

diversion of public services constitutes a misuse of public funds. Id at 650.
Please incorporate by reference the first cause of action as if restated

verbatim herein.

THIRD CAUSE OF ACTION
DECLARATORY JUDGMENT
PRESIDENT JOE BIDEN
SENATOR ALEX PADILLA
CONGRESSWOMAN NANCY PELOSI
28 U.S.C. § 2201(a)
Please incorporate by reference the points and authorities from the first

cause of action as if restated verbatim herein.

First Declaration

I am seeking a declaratory judgment that former California Secretary of State
Alex Padilla illegally awarded California’s 55 Electoral College votes to the
Democratic Party during the 2020 presidential election in violation of California
Elections Code §§ 18002 and 5102. California Elections Code § 5102 prohibits the

Democratic Party from being recognized in California during the 2020 presidential

33
COMPLAINT

 
10

i]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 34 of 56

election. California Elections Code §§ 18002 and 5102 are mandated by the California

Constitution.

California Elections Code § 18002

Every person charged with the performance of any duty under any law of this
state relating to elections, who willfully neglects or refuses to perform it, or who, in
his or her official capacity, knowingly and fraudulently acts in contravention or
violation of any of those laws, is, unless a different punishment is prescribed by this
code, punishable by fine not exceeding one thousand dollars ($1,000) or by
imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16

months or two or three years, or by both that fine and imprisonment.

 

On December 30, 2020, I emailed a copy of my second complaint (filed with
the Federal Elections Commission) to the California Secretary of State’s office. A

copy of the email is attached. See Appendix U.

California Elections Code § 5102

No party shall be recognized or qualified to participate in any primary election
that either directly or indirectly carries on, advocates, teaches, justifies, aids, or abets
the overthrow by any unlawful means of, or that directly or indirectly carries on,
advocates, teaches, justifies, aids, or abets a program of sabotage, force and violence,

sedition or treason against, the government of the United States or of this state.

34
COMPLAINT

 
15

16

17

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 35 of 56

Article IL, § 4 of the California Constitution

The legislature shall prohibit improper practices that affect elections.

Article VII, § 8(b) of the California Constitution
[The privilege of free suffrage shall be supported by laws regulating elections
and prohibiting, under adequate penalties, all undue influence thereon from power,

bribery, tumult, or other improper practice.]

Article I, § 26 of the California Constitution

Article I, § 26 of the California Constitution states: "The provisions of this
Constitution are mandatory and prohibitory unless by express words they are
deciared to be otherwise." Katzberg v. Regents of University of California, 127
Cal.Rptr.2d 482, 486 (2002). [Under this provision, all branches of government are
required to comply with constitutional directives or prohibitions. Id. As we observed
more than a century ago, every constitutional provision is self-executing to this
extent that everything done in violation of it is void. Id.]

Accordingly, the question posed in this ease is not whether article I, section
7(a) is self-executing. Id. [It is clear that the due process clause of article I, section
7(a) is self-executing and even without any effectuating legislation, all branches of
government are required to comply with its terms. Id. Furthermore, it also is clear

that like many other constitutional provisions, this section supports an action

35
COMPLAINT

 
10

1]

13

14

15

16

17

18

19

20

2]

22

a3

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 36 of 56

brought by a private plaintiff against a proper defendant for declaratory relief or for
an injunction.

The theft of California taxpayer funds discussed in the first cause of action is a
violation of California Elections Code § 5102 (sabotage). Please incorporate by
reference the first cause of action as if restated verbatim herein.

Also, President Joe Biden gave Black Lives Matter concessions in the DNC
platform during the 2020 election. See Appendix V. Black Lives Matter extensive
force, violence, rebellion tumult, and insurrection was aimed at sabotaging
(deliberately damaging) President Trump’s bid to get re-elected. The extensive force,
violence, rebellion tumult, and insurrection led to 25 deaths. See Appendix W. This
extensive force, violence, rebellion, tumult, and insurrection is prohibited by
California Elections Code 5102.

Violating California Elections Code § 5102 proves President Joe Biden is not
mentally fit to be President. Joe Biden was Vice President from 2008 to 2016. He
should have already known about the qualification requirements listed in Californial
Elections Code § 5102. Did he forget the requirements? If he can’t remember the
qualifications to be President, how can he perform the tasks required of the Office of
the Presidency’? The California Elections Code requirement is listed on page 4 of the
General Information Section, Item A, of California’s “Summary of Qualifications
and Requirements for the Office of the United States President, Democratic Party”.

See Appendix X.

36
COMPLAINT

 
1G

1]

12

i4

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 37 of 56

Vice President Harris also violated California Elections Code § 5102. The link
to her Black Lives Matter video is c-span.org/video/?c4909862/user-clip-kamala-
praises-brilliance-black-lives-matter. Black Lives Matter extensive force, violence,
rebellion and insurrection caused civil unrest in Oregon (Portland), Wisconsin,
Georgia (Atlanta), and Minnesota. According to multiple reporters affiliated with
Fox News, Vice President Harris’ campaign contributions were being used during
the 2020 presidential election to bail some members of the “Black Lives Matter”
movement out of jail. Also, Vice President Harris knew about the California
Elections Code requirement listed on page 4 of the General Information Section,
Item A, of California’s “Summary of Qualifications and Requirements for the Office
of the United States President, Democratic Party”. Vice President Harris won her

senate race in 2016 from the state of California.

Second Declaration

I am seeking a declaratory judgment that Senator Padilla is not qualified to
serve as Senator because Senator Padilla engaged in crime in violation of California
Elections Code § 18002 and Article II, § 4 of the United States Constitution. Senator
Padilla should be expelled from the Senate.

Senator Padilla illegally awarded California’s 55 Electoral College votes to the
Democratic Party during the 2020 presidential election in violation of California

ilections Code §§ 18002 and 5102. California Elections Code § 5102 prohibits the

37
COMPLAINT

 
10

H

12

13

14

15

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 38 of 56

Democratic Party from being recognized in California during the 2020 presidential
election. California Elections Code §§ 18002 and 5102 are mandated by the California

Constitution.

Third Declaration

1 am seeking a declaratory judgment that President Joe Biden gave California
Attorney General Xavier Becerra a bribe {a quid pro quo in the form of a nomination
to lead the Department of Health and Human Services) as payment for not bringing
criminal charges against Vice President Harris during the 2020 presidential election
in violation of in violation of Article IT, § 4 of the United States Constitution; 18
U.S.C. § 666 (a)(1)(2); and 18 U.S.C. § 201(¢)(1)(B). AG Becerra would have ended Joe
Biden’s presidential run if he had filed criminal charges against Vice President
Harris. California Attorney General Xavier Becerra violated 18 U.S.C. § 201()()(B)
for accepting the bribe (quid pro quo) from President Biden. See US v. Grubb, 11 F.3d
426, 434 (1993) citing 18 U.S.C. § 666 (a)(1)(2) and 18 U.S.C. § 201. The legal

authority for 18 U.S.C. § 666 (a)(1)(Q) is listed in the first cause of action.

 

18 U.S.C. § 201(¢)(1)(B)
(c) Whoever—
(1) otherwise than as provided by law for the proper discharge of official

duty—

38
COMPLAINT
10

11

12

13

14

15

16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 39 of 56

(B) being a public official, former public official, or person selected to be
a public official, otherwise than as provided by law for the proper discharge of
official duty, directly or indirectly ... receives, accepts ... anything of value
personally for or because of any official act performed or to be performed by such
official or person; shall be fined under this title or imprisoned for not more than two

years, or both.

18 U.S.C. § 201(a)(1)(2)(3)

(a) For the purpose of this section—:

(1) the term “public official” means Member of Congress, Delegate, or
Resident Commissioner, either before or after such official has qualified, or an
officer or employee or person acting for or on behalf of the United States, or any
department, agency or branch of Government thereof, including the District of
Columbia, in any official function, under or by authority of any such department,
agency, or branch of Government, or a juror;

(2) the term “person who has been selected to be a public official” means any
person who has been nominated or appointed to be a public official, or has been
officially informed that such person will be so nominated or appointed; and

(3) the term “official act” means any decision or action on any question,

matter, cause, suit, proceeding or controversy, which may at any time be pending,

39
COMPLAINT

 
10

11

12

13

14

15

18

19

20

24

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 40 of 56

or which may by law be brought before any public official, in such official's official
capacity, or in such official’s place of trust or profit.

AG Becerra’s quid pro quo is a conflict of interest in violation of California
Government Code §§ 1090 and 1097. These code sections were discussed earlier in
the first cause of action.

AG Becerra failed to arrest Vice President Kamala D. Harris for violating 18
U.S.C. § 666 (a)()(A) and California Penal Code §§ 424(a), 484(a), 503, and 504
during the 2020 presidential election as discussed in the first cause of action. AG
Becerra should have reported Vice President Harris’ crimes to the Federal Bureau

of Investigation. See Appendix Y.

Fourth Declaration

I am seeking a declaratory judgment that current President Joe Biden received

 

a kickback related to his tenure as Vice President during Barack Obama’s presidency.
President Joe Biden engaged in bribery in violation of Article IT, § 4 of the United States
Constitution when he was Vice President during Barack Obama's presidency. The
United States Justice Department forced former Vice President Spiro Agnew to resign
from office when the United States Justice Department discovered Vice Presiden
Agnew was engaging in crime.

As stated in People v. Battin, 77 Cal.App.3d 635, 652-653 (1978): "Every

court which has addressed the issue to date has found the use of public funds for

40
COMPLAINT

 
10

1]

12

15

16

17

19

20

21

22

23

24

25

27

28

 

 

Case 1:21-cv-00548-TNM Document1 Filed 03/01/21 Page 41 of 56

partisan campaign purposes improper, either on the ground that such use was not
explicitly authorized, or on the broader ground that such expenditures are never
appropriate. Id at 652. Underlying this uniform judicial reluctance to sanction the
use of public funds for election campaigns rests an implicit recognition that such
expenditures raise potentially serious constitutional questions. Id at 652. A
fundamental precept of this nation's democratic electoral process is that the
government may not "take sides" in election contests or bestow an unfair advantage
on one of several competing factions. Id at 652. A principal danger feared by our
country’s founders lay in the possibility that the holders of governmental authority
would use official power improperly to perpetuate themselves, or their alhes in
office Id at 652. The selective use of public funds in election campaigns, of course,
raises the specter of just such an improper distortion of the democratic electoral
process. Id at 652. To date, the judicial decisions have uniformly held that the use of
public funds for campaign expenses is as improper in bond issue or other non-
candidate elections as in candidate elections. Id at 652. In light of this recent
pronouncement by our Supreme Court, as well as the other authorities cited above,
we cannot agree with defendant that the use of a publically funded staff for
campaign purposes is "sanctioned" by the law, written or unwritten. Id at 653.
Section 424 has been on the books since 1872 and has been utilized in the past
against officials who used public funds for political campaigns. Id at 653. A

diversion of public services constitutes a misuse of public funds. Id at 650.

4]
COMPLAINT

 
10

1]

12

13

14

15

16

i7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 42 of 56

18 U.S.C. § 201(a)(1)(2)(8)

(a) For the purpose of this section—

(1) the term “public official” means Member of Congress, Delegate, or
Resident Commissioner, either before or after such official has qualified, or an
officer or employee or person acting for or on behalf of the United States, or any
department, agency or branch of Government thereof, including the District of
Columbia, in any official function, under or by authority of any such department,
agency, or branch of Government, or a juror:

(2) the term “person who has been selected to be a public official” means any
person who has been nominated or appointed to be a public official, or has been
officially informed that such person will be so nominated or appointed: and

(3) the term “official act” means any decision or action on any question,
matter, cause, suit, proceeding or controversy, which may at any time be pending,
or which may by law be brought before any public official, in such official’s official

capacity, or in such official’s place of trust or profit.

18 U.S.C. § 201(b)(2)(A)

(b) Whoever— ...

(2) being a public official or person selected to be a public official, directly or
indirectly, corruptly demands, seeks, receives, accepts, or agrees to receive or accept

anything of value personally or for any other person or entity, in return for: (A)

42
COMPLAINT
10

1]

3

i4

15

16

17

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 43 of 56

being influenced in the performance of any official act; shall be fined under this title
or not more than three times the monetary equivalent of the thing of value,
whichever is greater, or imprisoned for not more than fifteen years, or both, and
may be disqualified from holding any office of honor, trust, or profit under the
United States.

As stated in the attached U.S. Senate Committee on Finance Majority Staff
Report: “In 2016, Ukraine’s top prosecutor Viktor Shokin had an active and ongoing
investigation into Burisma and its owner, Mykola Zlochevsky. At the time, Devon
Archer and Hunter Biden continued to serve on Burisma’s Board of Directors. Vice
President Biden admitted on television he threatened to withhold $1billion in
United States Loan guarantees if Ukraine’s leaders did not dismiss Shokin. I saw
this on television with my own eyes. After the threat, Ukraine’s Parliament fired
Shokin. See Appendix Z, pages 8-9. The “Shokin” incident occurred on or around

March 29, 2016.

President Joe Biden sabotaged a corruption investigation into his son Hunter
Biden by threating to withhold $1billion in United States Loan guarantees to the
Ukraine. A public official owes a fiduciary duty to the public, and misuse of his office
for private gain is honest services fraud. McNally v. United States, 483 U.S. 350,
355 (1987). Vice President Biden aided and abetted his son Hunter Biden. This is a

conflict of interest that was not in the interest of the United States. This is a

43
COMPLAINT

 
10

11

12

i3

14

15

16

\7

18

19

20

2]

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 44 of 56

violation of California Government Code § 1090 as discussed in the first cause of

action.

Fifth Declaration

I am seeking a declaratory judgment that Nancy Pelosi (House Speaker) must
impeach President Biden in accordance with Article II, § 4 of the United States
Constitution for engaging in crime. Please incorporate by reference the third and

fourth declarations as if restated verbatim herein.

Article II, § 4 of the United States Constitution
The President, Vice President, and all Civil Officers of the United States shall
be removed from office on Impeachment for (and conviction for) treason, bribery, or
other high crimes and misdemeanors.
Congresswoman Nancy Pelosi swore to uphold the laws and constitution of the
United States of America when she was elected to office. She prepared articles of
impeachment twice for President Trump. The second impeachment trial for former

President Trump ended February 138, 2014.

Sixth Declaration
lam seeking a declaratory judgment that Nancy Pelosi (House Speaker) must

impeach Vice President Harris in accordance with Article I, § 4 of the United States

44
COMPLAINT

 
17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 45 of 56

Constitution for engaging in crime. Please incorporate by reference the first cause of
action as if restated verbatim herein. As I just stated, Congresswoman Nancy Pelosi
swore to uphold the laws and constitution of the United States of America when she

was elected to office.

Seventh Declaration

{am seeking a declaratory judgment that Acting Attorney General Monty
Wilkinson (or the newly appointed Attorney General) must bring criminal charges
against former California Attorney General Kamala Harris and current Attorney

General Xavier Becerra for the criminal conduct discussed in the first cause of action.

28 U.S.C. § 1361

The district courts shall have original jurisdiction of any action in the nature
of mandamus to compel an officer or employee of the United States or any agency
thereof to perform a duty owed to the plaintiff.

As stated in People v. Battin, 77 Cal. App.3d 635, 652-653 (1978): "Every
court which has addressed the issue to date has found the use of public funds for
partisan campaign purposes improper, either on the ground that such use was not
explicitly authorized, or on the broader ground that such expenditures are never
appropriate. Id at 652. Underlying this uniform judicial reluctance to sanction the

use of public funds for election campaigns rests an implicit recognition that such

45
COMPLAINT

 

 
b>

13

14

15

16

i7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 46 of 56

expenditures raise potentially serious constitutional questions. Id at 652. A
fundamental precept of this nation's democratic electoral process is that the
government may not "take sides" in election contests or bestow an unfair advantage
on one of several competing factions. Id at 652. A principal danger feared by our
country's founders lay in the possibility that the holders of governmental authority
would use official power improperly to perpetuate themselves, or their allies in
office Id at 652. The selective use of public funds in election campaigns, of course,
raises the specter of just such an improper distortion of the democratic electoral
process. Id at 652. To date, the judicial decisions have uniformly held that the use of
public funds for campaign expenses is as improper in bond issue or other non-
candidate elections as in candidate elections. id at 652. In light of this recent
pronouncement by our Supreme Court, as well as the other authorities cited above,
we cannot agree with defendant that the use of a publically funded staff for
campaign purposes is "sanctioned" by the law, written or unwritten. Id at 653.
Section 424 has been on the books since 1872 and has been utilized in the past
against officials who used public funds for political campaigns. Id at 653. A
diversion of public services constitutes a misuse of public funds. Id at 650.
e Former Illinois Government Rod Blagojevich was sentenced to prison
for 20 years for trying to sell the “Senate Seat” created by Barack

Obama’s presidential win;

46
COMPLAINT

 
10

1]

12

14

15

16

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 47 of 56

e John Joseph Connolly Jr. (former Federal Bureau of
Investigation agent) was convicted of racketeering, obstruction of
justice, and murder charges for protecting Whitey Bulger, Steve
Flemmi, and the Winter Hill Gang from prosecution by supplying the
trio with information about possible attempts to catch them. He
received 10 years; and

« Two former New York City Cops were convicted of murder for killing

for the Mafia while wearing the badge.

Kighth Declaration

I am seeking a declaratory judgment that Acting United States Attorney
General Monty Wilkinson (or the newly appointed United States Attorney General)
must bring criminal charges against President Joe Biden for the criminal conduct
discussed in the third and fourth declarations. Please incorporate by reference the
points and authorities from the seventh declaration as if restated verbatim herein.

I am asking the United States District Court (District of Columbia) to follow
the example set by Vice President Harris when she was a California District Attorney
in San Francisco CA. Vice President Harris sentenced Ed Jew (former County of San
Francisco Supervisor) for lying about his residency when he was a San Francisco

Supervisor. Jew claimed he resided in San Francisco when he did not. Vice President

47
COMPLAINT

 
bo

10

11

12

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 48 of 56

Harris described Ed Jew’s case as “about protecting the integrity of our political

process which is part of the core of our democracy”. See Appendix AA, pages 1 and 2.

FOURTH CAUSE OF ACTION
42, U.S.C. § 1988

REMEDIES

 

(a) APPLICABILITY OF STATUTORY AND COMMON LAW

The jurisdiction in civil and criminal matters conferred on the district courts
by the provisions of titles 13, 24, and 70 of the Revised Statutes for the protection of
all persons in the United States in their civil rights, and for their vindication, shall
be exercised and enforced in conformity with the laws of the United States, so far as
such laws are suitable to carry the same into effect; but in all cases where they are
not adapted to the object, or are deficient in the provisions necessary to furnish
suitable remedies and punish offenses against law, the common law, as modified
and changed by the constitution and statutes of the State wherein the court having
jurisdiction. of such civil or criminal cause is held, so far as the same is not
inconsistent with the Constitution and laws of the United States, shall be extended
to and govern the said courts in the trial and disposition of the cause, and, if it is of

a criminal nature, in the infliction of punishment on the party found guilty.

48
COMPLAINT

 
10

1]

13
14
15

16

18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 49 of 56

First Remedy

I am asking the court to declare public transportation contracts let by County
and municipal entities to private persons (or bodies) in the state of California void in
violation of Article XI, Section 11 of the California Constitution; and Article I, § 26 of
the California Constitution. One government entity received a tax refund of
approximately 100 million dollars and saved 25 million dollars annually in social
security taxes when the government entity stop “contracting out” public
transportation services. Silver v. Los Angeles County Metropolitan Transportation

Authority (2000) 79 CalApp.4th 338, 343.

Articie XI, Section 11 of the California Constitution

[Article XI, Section 11 of the California Constitution provides that “the
legislature may not delegate to a private person (or body) power to make, control,
appropriate, supervise, or interfere with county or municipal corporations
improvements, money, or property, ... or perform municipal functions.] Yarnell v.
City of Los Angeles, 87 Cal 603, 607 (1891). The only method proposed to avoid this
provision is to say that while the legislature may not do the thing prohibited, it may
authorize its creatures-‘municipal corporations-to do it. Id. But the thing which the
legislature is forbidden to do, it cannot delegate to another to do unless such power is

given by the constitution itself. Id. Yarnell was cited in Howard Jarvis Taxpayer's
J

49
COMPLAINT

 
10

11

Rs)

16

I7

18

19

20

21

22

23

24

25

26

a7

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 50 of 56

Assn. v. Fresno Metropolitan Projects Authority (1995) 40 Cal. App.4 1359, 1375.

Yarnell has been on the books for almost 130 years.

Article I, § 26 of the California Constitution

Article [, § 26 of the California Constitution states: "The provisions of this
Constitution are mandatory and prohibitory unless by express words they are
declared to be otherwise." Katzberg v. Regents of University of California, 127
Cal.Rptr.2d 482, 486 (2002). [Under this provision, all branches of government are
required to comply with constitutional directives or prohibitions. Id. As we observed
more than a century ago, every constitutional provision is self-executing to this
extent that everything done in violation of it is void. Id.]

Accordingly, the question posed in this case is not whether article I, section
7(a) is self-executing. Id. [It is clear that the due process clause of article I, section
7(a) is self-executing and even without any effectuating legislation, all branches of
government are required to comply with its terms. Id. Furthermore, it also is clear
that like many other constitutional provisions, this section supports an action
brought by a private plaintiff against a proper defendant for declaratory relief or for

an injunction.

30
COMPLAINT

 
10

1]

12

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 51 of 56

Second Remedy

1 am asking the court to order the County of San Diego to comply with County
of San Diego Board of Supervisors Policy A-120 and classify me as a County of San
Diego employee on or around September 23, 1997. Former San Diego County Counsel
John J. Sansone was an agent of the County of San Diego. Counsel Sansone refused
to recover the illegal payments First Group America, Inc. received from the County of
San. Diego when the County of San Diego illegally let public transportation contracts
in violation of Article XI, Section 11 of the California Constitution and the San Diego
County Charter. County of San Diego employees (and agents) let public
transportation service contracts in violation of County of San Diego Board of
Supervisors Policy A-120. The contracts are void as discussed in the first cause of

action.

County of San Diego Board of Supervisors Policy A-120

Purpose
To establish a policy throughout the County of San Diego that fraud will not be

tolerated in County government.

Background

The Board of Supervisors and County Officials strive to protect against all

31
COMPLAINT

 
i0

11

12

13

15

16

i7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 52 of 56

improprieties in public programs and services. Integrity in the
administration of County programs and services must exist to ensure the
public's trust. Numerous actions have been taken to prevent and deter fraud
and abuse, which demonstrate commitment to protecting the public interest
in essential public programs and services. This policy declares the Board of
Supervisors intent that there shall be "Zero Tolerance" for fraud in County

programs and services.

Definitions

Fraud is an intentional (1) perversion of truth for the purpose of inducing
another in reliance upon the falsehood to part with something valuable or to
surrender a legal right, or (2) false representation of a matter of fact, whether
by words or by conduct, by false or misleading allegations, or by concealment
of that which should have been disclosed, which deceives and is intended to

deceive another so " that the person shall act upon it to his or her injury.

Zero Tolerance means that County officials will not tolerate fraud in County
government and shall take appropriate action, up to and including removal of
an officer or employee from County service or the cancellation of a contract,

when the officer, employee: or contractor of the County has committed fraud

in connection with the administration of County programs or the provision of

52
COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 53 of 56

County services.

Policy

It is the policy of the Board of Supervisors that:

There shall be "Zero Tolerance" for fraud committed by County officers,
employees, or contractors in the administration of County programs and the
provision of County services. This "Zero Tolerance" for Fraud Policy shall be
reflected in all County programs, including legislative activity, eligibility

procedures, applicant identification, employee training, and supervision.

Appointing authorities of the County will not tolerate fraud in County
government and shall take appropriate action, up to and including removal
from County service, when any officer or employee of the County is found to
have committed fraud in connection with the administration of County

programs or the provision of County services.

Contracts between the County and independent contractors which provide for
the independent contractors to administer County programs or provide
County Services shall include provisions for the cancellation of the contract
by the County when there are proven instances of fraud committed by the
independent contractors in connection with their performance under the

contract, The appropriate County officials overseeing these contracts will not

33
COMPLAINT

 
ii

12

13

i4

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 54 of 56

tolerate fraud in County government and shall take appropriate action, up to
and including the cancellation of contracts, when independent contractors are
found to have committed fraud in connection with their performance under

the contract. See Appendix AB, pages 1 and 2.

Third Remedy

I am asking the court to order California Attorney General Xavier Becerra (or
the Acting California Attorney General) to bring criminal charges against Vice
President Kamala D. Harris. Please incorporate by reference the first and second

cause of actions as if restated verbatim herein.

Fourth Remedy
I am asking the court to take judicial notice that I may have to file an

amended complaint to add additional facts, remedies, and damages.

(b) ATTORNEY’S FEES

 

In any action or proceeding to enforce a provision of
sections 1981, 1981a, 1982, 1983, 1985, and 1986 of this title, title [X of Public Law
92-318 [20 U.S.C. 1681 et seq.], the Religious Freedom Restoration Act of 1993 [42
U.S.C. 2000bb et seq.], the Religious Land Use and Institutionalized Persons Act of

2000 [42 U.S.C. 2000cc et seq.], title VI of the Civil Rights Act of 1964 [42 U.S.C.

54
COMPLAINT
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 55 of 56

2000d et seq.], or section 12361 of title 34, the court, in its discretion, may allow the
prevailing party, other than the United States, a reasonable attorney’s fee as part of
the costs, except that in any action brought against a judicial officer for an act or
omission taken in such officer’s judicial capacity such officer shall not be held liable
for any costs, including attorney’s fees, unless such action was clearly in excess of

such officer’s jurisdiction.

Iam asking the court to award me attorney fees, if appropriate.

(c)EXPERT FEES
In awarding an attorney’s fee under subsection (b) in any action or
proceeding to enforce a provision of section 1981 or 1981a of this title, the court, in

its discretion, may include expert fees as part of the attorney’s fee.

I am asking the court to award me expert witness fees, if appropriate.

VERIFICATION
I, Kevin L. Perry, am Plaintiff in this action. The foregoing petition is true of
my own knowledge, except for matters stated in it on my information or belief, and
as to those matters ] believe it to be true.
I do not have a plain, speedy, and adequate remedy in the ordinary course of

law.

55
COMPLAINT

 
id

11

12

13

14

15

16

23

24

25

26

27

28

 

 

Case 1:21-cv-00548-TNM Document 1 Filed 03/01/21 Page 56 of 56

I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct and hereby certify that the information I have
piven is true to the best of my knowledge and belief. I declare under penalty of

perjury that the foregoing is true and correct.

Executed on 17 of February, 2021.

| LAA, A Kerr, y
Kevin L. Perry In Pro Per

845 Park Ave Apt 7
El Centro, CA 92243

 

56
COMPLAINT

 
